Exhibit 10.1










--------------------------------------------------------------------------------







ASSET PURCHASE AGREEMENT




--------------------------------------------------------------------------------
















By and Between







COYOTE OIL COMPANY, INC.

(Seller)




and




ECODOMAINE REFINING INC.

(Buyer)










Covering the Acquisition of the Coyote Oil Refinery

and related assets




June 3, 2005





507831 000002 HOUSTON 359849.10

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND INTERPRETATIONS

4

  1.01

Definitions

4

  10.2

Interpretation

9




ARTICLE II SALE AND PURCHASE; PURCHASE PRICE; METHOD OF PAYMENT; LIMITED
ASSUMPTION AND RETENTION OF LIABILITIES

10

  2.01

Sale and Purchase

10

  2.02

Purchase Price

10

  2.03

Method of Payment

11




ARTICLE III CLOSING

11

  3.01

Place and Time

11

  3.02

Transactions and Deliveries at or Prior to Closing

11

  3.03

Closing Adjustments

12




ARTICLE IV SELLER’S REPRESENTATIONS AND WARRANTIES

13

  4.01

Organization and Standing

13

  4.02

Authority and Binding Obligations

13

  4.03

Consent: Non-Contravention

13

  4.04

Litigation

13

  4.05

Condition of Acquired Asset

13

  4.06

Compliance with Laws

13

  4.07

Permits

14

  4.08

Taxes

14

  4.09

Good and Marketable Title

14

  4.10

Actions and Proceedings

14




ARTICLE V BUYER’S REPRESENTATIONS AND WARRANTIES

14

  5.01

Organization and Standing

14

  5.02

Authority and Binding Obligations

14

  5.03

No Consent Required, Non-Contravention

15

  5.04

Litigation

15

  5.05

Actions and Proceedings

15




ARTICLE VI CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE

15

  6.01

Deliveries

15

  6.02

Taking of Acquired Assets

15

  6.03

Representations and Warranties True, Covenants and Agreements Performed

16




ARTICLE VII CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE

16

  7.01

Deliveries

16

  7.02

Representations and Warranties True; Covenants and Agreements Performed

16




ARTICLE VIII JOINT CONDITIONS PRECEDENT TO CLOSING OBLIGATIONS

16

  8.01

Litigation

16





507831 000002 HOUSTON 359849.10

--------------------------------------------------------------------------------

ARTICLE IX COVENANTS AND AGREEMENTS OF SELLER

17

  9.01

Access; Records

17

  9.02

Consents to Assignment

18




ARTICLE X COVENANTS AND AGREEMENTS OF BUYER

18

 10.01

Access; Records

18

 10.02

Qualifications; Approvals, Licenses and permits

18




ARTICLE XI COVENANTS AND AGREEMENTS OF BUYER AND SELLER

18

 11.01

Tax Allocation

18

 11.02

Collection of Amounts Owed to a Party

18

 11.03

Title Policies

19

 11.04

Payment of Certain Expenses Due and Payable After the Closing Date; Cooperation

19

 11.05

Relationship of the Parties

20

 11.06

Satisfaction of Conditions Precedent

20




ARTICLE XII RISK OF LOSS

20




ARTICLE XIII COMMISSIONS AND FINDER’S FEES

20




ARTICLE XIV TERMINATION OF AGREEMENT

21

 14.01

Termination of Agreement

21

 14.02

Effect of Termination

21




ARTICLE XV MISCELLANEOUS

21

 15.01

Entire Agreement; Amendments

21

 15.02

Business Day Actions

22

 15.03

Invalidity

22

 15.04

Joint Drafting

22

 15.05

Effect of Waiver or Consent

22

 15.06

Limitations on Benefits of this Agreement

22

 15.07

Notices

23

 15.08

Binding Effect

23

 15.09

Additional Actions and Documents

23

 15.10

Updated/Revised Schedules

24

 15.11

Place of Transfer of Title and Possession

24

 15.12

Choice of Law

24

 15.13

Confidentiality

24

 15.14

Costs and Expenses

25

 15.15

Counterparts

25





507831 000002 HOUSTON 359849.10

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT




(Green River Refinery)




THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
the 30th day of march, 2004, by and between COYOTE OIL COMPANY, a Nevada
corporation, hereinafter referred to as “Seller”, and ECODOMAINE REFINING INC.,
a Utah limited liability company, hereinafter referred to as “Buyer”.




W I T N E S S E T H:




WHEREAS, Seller is the owner of a refinery complex commonly known as the Coyote
Oil Refinery Located in Green River, Utah;




WHEREAS, Seller desires to sell or cause the sale of the Acquired Assets, as
hereinafter defined; and




WHEREAS, Buyer desires to buy the Acquired Assets on the terms and conditions
contained in this Agreement.




NOW, THEREFORE, in consideration of Ten Dollars U.S. ($10.00), the mutual
covenants and agreements hereinafter set forth and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties agree as follows:




ARTICLE I

DEFINITIONS AND INTERPRETATIONS




1.01

Definitions. Terms which are defined in Sections other than Article I of this
Agreement, shall have the meanings attributed to them where defined. As used in
this Agreement, the following terms shall have the meanings set forth below,
unless the context otherwise requires:




“Acquired Assets” shall mean the Improvements, the Equipment, the Refinery Land,
Prepaid Expenses and Deposits, Refinery Records and the Refinery Other Assets,
but shall exclude (i) the Excluded Assets and (ii) all of those assets now owned
by Seller or hereafter acquired by Seller and that are transferred, used or
otherwise disposed of prior to Closing in the ordinary course of business.




“Affiliate” shall mean, with respect to any specified Person, any other Person
that directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
used with respect to any Person, shall mean the possession, directly or
indirectly, of the power  to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. It is understood that (i) a company (hereinafter
referred to s the parent company) directly “controls” another particular company
if the parent company holds shares or equivalent ownership interest carrying
more than fifty percent (50%) of the votes exercisable at a general meeting (or
its equivalent) of the particular company, and (ii) a parent company indirectly
“controls” another particular company if a series of companies can be specified
beginning with the parent company and ending with the particular company so
related that each company of the series owns, either directly or through one or
companies in the series, more than a fifty percent (50%) interest in a later
company in the series.




“Applicable Law” shall mean any applicable statute, law, ordinance, rule or
regulation including all laws relating to safety, health or environment.




“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in Utah are authorized by law to close.




“Closing” shall mean the closing of the purchase and sale contemplated
hereunder.




“Closing Date” shall mean the time and date established for the Closing pursuant
to Section 3.01.




“Confidential Information” shall have the meaning set forth in Section 15.13




“Contracts” shall mean all contracts, agreement, leases or any other
obligations, responsibilities, liabilities, costs and expenses of whatever kind
and nature (whether written or oral) which arise out of, or are incurred in
connection with, the ownership of the Acquired Assets or the operation of the
Refinery.




“Deliverable Items” shall mean design manuals, operation manuals, blue prints,
engineering studies and engineering reports and with respect to computer
software, object code and source code; user operations and system documentation;
system engineering and design information; and all associated data files and
data bases to the extent such systems exist for the operations of the Refinery
and can be delivered by a Party.




“Effective Time” shall mean 12:01 A.M. Eastern Time on the day of the Closing
Date.




“Equipment” shall mean all furnishings, furniture, computer hardware,
telecommunications equipment, fittings, machinery, refining process units,
tools, spare parts, apparatus, tanks, meters, pumps, engines, compressors,
pipes, valves, connections, regulators, sewers, appliances, signs and all other
articles of tangible personal property of every kind whatsoever (excluding
Improvements) in all cases owned by or leased to Seller that in the normal
course of business which are located on the Refinery Land or are used in or held
for use by Seller primarily in the Operations. Equipment shall include those
items described on Schedule1.01H hereto.




“Excluded Assets” shall mean (i) all of Seller’s or its Affiliates cash deposits
and bank accounts, (ii) all accounts receivable or exchange balances owed to
Seller or its Affiliates by reason of deliveries made by Seller or its
Affiliates or on account of the Acquired Assets prior to the Effective Time
(iii) the financial books and records of Seller or its Affiliates and the
personnel, employment and other records of Seller as to their former employees
other than the Refinery Records; (iv) any claims or other rights to receive
monies arising prior to or after the date of execution hereof which Seller or
its Affiliates has or may have which are attributable to its ownership of the
Acquired Assets prior to the Effective Time; (v) all company minute books and
similar materials related to maintenance of company records other than the
Refinery Records; and (x) those assets described on Schedule 1.01B.




“Force Majeure Event” shall mean any (1) fire, explosion, strike, lock out,
casualty or accident; (2) act of God, including epidemic, hurricane, tornado,
earthquake, cyclone or flood; (3) war, revolution, civil commotion, act of
enemies, blockade, or embargo; or (4) other similar occurrences or acts beyond
the reasonable control of a Party hereto, which act or occurrence shall make it
impossible for the Party to be concerned to carry out the obligations of such
Party under this Agreement (but lack of financial ability shall not be a Force
Majeure Event). Those provisions in this Agreement regarding Force Majeure
Events shall only be applicable in the specific situation(s) in which this
Agreement expressly provides they shall apply and in no other situations.




“Governmental Authority” shall mean the United States and any foreign, state,
county, city or other political subdivision, agency, court or instrumentality
and any self regulatory organization, such as a securities exchange.




“Improvements” shall mean any and all buildings, structures, fixtures or other
improvements owned by or leased to Seller that are attached or affixed to the
Refinery Land.




“Intangible Property” shall mean (i) any and all business trade secrets,
including sales tools and supplier lists and (ii) other intangible properties,
including any goodwill or going concern value associated with any of the
foregoing, but excluding in each case all Intellectual Property held by Seller
or used in the Operations, any customer lists and any of Seller’s business or
marketing plans.




“Intellectual Property” shall mean all, if any, technology, proprietary
information and technology and intellectual property that is used in the
Refinery including patents, patent applications to register copyrights,
formulae, processes, engineering data, designs, know-how, show-how, confidential
proprietary technical information and trade secrets or other similar data or
information and computer software.




“Judgments” shall mean all judgments, orders, decisions, injunctions, decrees or
awards of any federal, state, local or foreign court, arbitrator or
administrative or Governmental Authority, bureau or agency.




“Known” “Knowledge” or “To the Knowledge of” or “Within the knowledge of” shall
mean the actual knowledge of the respective seller and Buyer individuals listed
on Schedule 1.01G without independent investigation or inquiry.




“Leases and Easements” shall mean, collectively, those real property leases and
easements that either burden or benefit the Refinery Land.




“Legal Requirements” shall mean any and all (i) Applicable Laws; (ii) applicable
Judgments; (iii) contracts with any federal, state, local or foreign court,
arbitrator or administrative or Governmental Authority, bureau or agency
relating to compliance with matters described in (i) or (ii) above, and (iv)
applicable Permits; and as any of the foregoing matters described in (i) through
(iv) above may have been waived, amended, varied or otherwise modified by any
Permit or Permit-related proceedings or other applicable proceedings.




“Liens” shall mean any and all liens, mortgages, charges, pledges, security
interests, burdens, easements, rights of way, zoning ordinances, mineral
exceptions or other encumbrances of any nature whatsoever, including such as has
arisen under any Contracts or Judgments.




“Material Adverse Effect” shall mean the result of any act(s), omission(s),
conduct, occurrence(s), condition(s) or situation(s), or any combination thereof
if the same have or could reasonably result (either individually or in the
aggregate) in actual adverse effect in excess of $25,000.00.




“Operations” shall mean those activities conducted by Seller or its Affiliates
in the normal course of business prior to the Effective Time utilizing the
Acquired Assets in the operation of the Refinery.




“Party” and “Parties” shall mean each of Seller and Buyer and collectively
Seller and Buyer.




“Permits” shall mean any and all permits, temporary permits to construct or
operate, authorizations, approvals, registrations, rights of way, orders,
waivers, variances or other licenses issued or granted by any federal, state or
local administrative or Governmental Authority, bureau or agency (i) under any
Legal Requirement; or (ii) under or pursuant to any Judgment or any Contract
with any such administrative or Governmental Authority, bureau or agency
relating in each case to compliance with any Legal Requirement;




“Permitted Encumbrances”   shall mean any Liens that (i) are Leases and
Easements (ii) are listed on Schedule 1.01 D; (iii) are of record; (iv) are
included the land restrictions to e placed upon approximately 50 acres of the
Refinery Land prior to the Closing Date or (v) are caused or created by Buyer.




“Person” shall mean that certain crude oil refinery known as the Coyote Oil
Refinery located on the Refinery Land.




“Refinery Land” shall mean the tract(s) (or parcel(s)) of land described in
Schedule 1.01F together with easements, appurtenances, submerged land easements,
rights and leases, navigation and mooring rights and other hereditaments
appurtenant to such land and all the estates and rights of Seller in and to said
land, subject to Permitted Encumbrances and excluding mineral rights thereon.




“Refinery Other Assets” shall mean any and all Intangible Property, Contracts
that are transferred to Buyer hereunder, Leases and Easements, and Permits
including environmental Permits that are transferred to Buyer hereunder, the
line space allocation on the pipelines downstream of the Refinery, if any,
through which Refinery products have been transported by Seller, all catalysts
and other assets located on the Refinery Land, and Intellectual Property or
licenses therefor in all cases owned by or leased to Seller that in the normal
course of business are located on the Refinery Land or are used in or held for
use by Seller primarily in the Operations.




“Refinery Records” shall mean Seller’s or its Affiliates books and records, in
any form or media, operational, maintenance, construction, environmental and
technical records located at the Refinery and exclusively used by or for the
Refinery relating to Operations or the Acquired Assets up to the Effective Time.
For the avoidance of doubt, Refinery Records specifically excludes (i) any of
the Seller’s or its Affiliates’ business plans, strategies and financial records
that address or reflect activities outside of the Refinery; (ii) any of Seller’s
or its Affiliates’ company minute books and records, Tax Returns or other
materials that do not pertain to the Acquired Assets or ongoing day-to-day
operation of the Operations and (iii) personnel or medical records for which the
Acquired Employee’s written consent to the release of such record is not
obtained.




“Related Agreements” shall mean any and all agreements or documents executed in
connection with or as required under this Agreement.




“Taxes” shall mean all United States federal, state, local or foreign income,
profits, gross receipts, windfall profits, severance, real or personal property,
intangible property, occupation, production,  franchise, capital gains,
employment, withholding social security (or similar), disability, registration,
stamp, payroll, goods and services, alternative or add-on minimum tax, or any
other taxes, charges, fees, imposts, duties, levies, withholdings or other
assessments imposed by any governmental entity, including environmental taxes
imposed pursuant to Chapter 38 of the Code, and similar state laws, excise
taxes, customs duties, utility, property, sales, use, value added, transfer and
fuel taxes, or other like assessment or charge of any kind whatsoever, together
with any interest, fines, penalties or additions to tax attributable or imposed
on or in respect thereof, imposed by any Governmental Authority, whether or not
disputed, including all applicable sales, use, excise, business, occupation or
other tax, if any, relating to this or any other service, supply or operating
agreement.




“Tax Allocation” shall have the meaning set forth in Section 11.01.




“Tax Return” shall mean any return, declaration, report or similar statement
required to be filed with respect to any Taxes (including any attached
schedules) including any information return, claim for refund, amended return
and declaration of estimated Tax.




“Title Company” shall have the meaning specified in Section 11.03.




“Use” or its derivative words means make, use, have made and sell, import and
reproduce, distribute, publicly perform, publicly display and make a derivative
work.




1.02

Interpretation.  Unless expressly provided for elsewhere in this Agreement, the
Agreement shall be interpreted in accordance with the following provisions:




(a)

All references herein to Articles, Sections, Exhibits and Schedules are to
Articles and Sections of and Exhibits and Schedules attached to and forming part
of this Agreement, unless the contrary is specifically stated;




(b)

The headings of the Articles, Sections and subsections of this Agreement and the
headings contained in the Exhibits and Schedules hereto are inserted for the
convenience of reference only and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof or thereof,




(c)

In the event of any conflict between the main body of this Agreement and the
Exhibits and Schedules hereto, the provisions of the main body of this Agreement
shall prevail;




(d)

Except where specifically stated otherwise, any reference to any statute,
regulation, rule, or agreement shall be a reference to the same as amended,
supplemented or re-enacted from time to time;




(e)

Whenever the words “include,” “including,” or “includes” appear in this
Agreement, they shall be read to be followed by the words “without limitation”
or words having similar impart;




(f)

Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine, or neuter forms, and the singular
form of nous, pronouns and verb shall include the plural and vice versa;




(g)

A reference to any agreement or document (including a reference to this
Agreement) is to the agreement or document as amended, varied, supplemented,
novated, or replaced, except to the extent prohibited by this Agreement or that
other agreement or document;




(h)

A reference to any Party to this Agreement or another agreement or document
includes the Party’s permitted successors and assigns;




(i)

A reference to a writing includes a facsimile transmission of it and any means
of reproducing of its words in a tangible and permanently visible form;




(j)

The words “hereof, herein and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement;




(k)

The word, “or” will have the inclusive meaning represented by the phrase
“and/or”;




(l)

The phrase “and/or” when used in a conjunctive phrase, shall mean any or one or
more of the Persons specified in or the existence or occurrence of any one or
more of the events, conditions or circumstances set forth in that phrase;
provided, however,  that when used to describe the obligation of one or more
Persons to do any act, it shall mean the obligation is the obligation of each of
the Persons but that it may be satisfied by performance by any one or more of
them;




(m)

“Shall” and “will” have equal force and effect;




(n)

Unless otherwise specified, all references to a specific time of day in this
Agreement shall be based upon Central Standard Time or Central Daylight Savings
Time, as applicable on the date in question in Houston, Texas;




(o)

References to “$” or to “dollars” shall mean the lawful currency of the United
States of America; and




(p)

All references to “day” or “days” shall mean calendar days unless specified as a
“Business Day.”




ARTICLE II

SALE AND PURCHASE; PURCHASE PRICE; METHOD OF PAYMENT;

LIMITED ASSUMPTION AND RETENTION OF LIABILITIES




2.01

Sale and Purchase.  Subject to the conditions hereof, Seller agrees to sell,
assign, transfer, convey and deliver or cause the sale, assignment, transfer,
conveyance and delivery to Buyer, and Buyer agrees to purchase and accept or
cause its Affiliates to purchase and accept from Seller or its Affiliate, the
Acquired Assets at the Closing. The Acquired Assets are being assigned and
transferred in their AS IS condition, with all faults, and without warranty as
to condition, fitness for a particular use, or operability.




2.02

Purchase Price. For and in consideration of the respective conveyances,
assignments, representations, warranties and covenants described herein and
performance of the terms thereof; Buyer agrees to pay to Seller, and Seller
agrees to accept from Buyer Five Hundred Thousand Dollars ($500,000.00) payable
as follows:




(a)

Ten Thousand Dollars ($10,000.00) (the “Earnest Money”) was paid to Seller by
Devere Bigelow on behalf of buyer which Earnest Money shall be applied to the
Purchase Price or refunded as herein provided;




(b)

Fifteen Thousand Dollars ($15,000.00) shall be payable at the Closing subject to
adjustment pursuant to Sections 3.03 and Article XI;




(c)

Twenty-Five Thousand Dollars ($25,000.00) shall be payable thirty days after the
Closing; and




(d)

Delivery of a promissory note (the “Purchase Note”) in the original principal
amount of $450,000.00, payable at a rate of 5% per annum without interest, with
the first installment of ninety thousand dollars ($90,000) being due and payable
on the first annual anniversary of the Closing, with subsequent installments
being each in the amount of ninety thousand dollars ($90,000.00) due on each
annual anniversary date thereafter to and including the fifth annual anniversary
date at which time the Purchase Note shall be due in full.




2.03

Method of Payment. All amounts to be disbursed at or, pursuant to the terms of
this Agreement shall be made immediately available U.S. funds, wire transfer to
a U.S. bank account designated by Seller or by any other means agreed to by
Seller.




ARTICLE III

CLOSING




3.01

Place and Time. The Closing shall take place at the offices of Coyote Oil
Company, Inc., 2157 Lincoln Street, Salt Lake City, Utah on the earlier of (i)
five (5) Business Days following satisfaction of all of the conditions to close
contained herein or (ii) June 30, 2006, or on such other date as Buyer and
Seller may mutually agree.




3.02

Transactions and Deliveries at or Prior To Closing.




(a)

At the Closing, Seller shall deliver to Buyer;




(i)

properly executed and acknowledged deeds, with warranty of title, to the
Refinery Land, the Improvements thereon, and the appurtenances thereto, each
such deed to be in the form of Exhibit A;




(ii)

a Bill of Sale to be in the form of Exhibit B along with any other properly
executed and acknowledged general conveyances for any other of the  Acquired
Assets not conveyed pursuant to such Bill of Sale (excluding the Refinery Land);




(iii)

copies of the resolutions of, certified as being correct and complete and then
in full force and effect, authorizing the execution of this Agreement and the
Related Agreements and the consummation of the transactions contemplated under
this Agreement and the Related Agreement (to the extent required by the Seller’s
organizational documents);




(iv)

certificates of incumbency and specimen signatures of the signatory officers of
Seller;




(v)

a short-form Good Standing Certificate issued by the Secretary of State for the
State of Nevada in respect of Seller;




(vi)

an Assignment Agreement in the form of Exhibit C attached hereto, transferring
all Leases and Easements, Permits and the Contracts; and




(vii)

any other documents, instruments or agreements contemplated hereby or reasonably
necessary or appropriate to consummate the transactions contemplated hereby,
including, if applicable, the execution and delivery of the Related Agreements.




(b)

At the Closing, Buyer shall deliver to Seller:




(i)

the payment specified in Section 2.02(b);




(ii)

the Promissory Note in the form of Exhibit D attached hereto;




(iii)

properly executed and acknowledged first trust deed or other form of secured
interest in “Refinery Land” and “Refinery Other Assets”’




(iv)

copies of the resolutions of Buyer, certified as being correct and complete and
then in full force and effect, authorizing the execution of this Agreement and
the Related Agreements to which it is a party, and the consummation of the
transactions contemplated under this Agreement and the Related Agreements to
which it is a party (in each case to the extent required by such Person’s
organizational documents);




(v)

certificates of incumbency and specimen signatures of the signatory officers of
Buyer;




(vi)

a Good Standing Certificate issued by the State for the State of Utah in
 respect of Buyer;




(vii)

any other documents, instruments or agreements contemplated hereby or reasonably
necessary or appropriate to consummate the transactions contemplated hereby,
including, if applicable, the execution and delivery of the Related Agreements.




3.03

Closing Adjustments. At the Closing, the amount of the Closing Date Payment
payable to Buyer shall be reduced by an amount, if any, equal to the pro-ration
of property Taxes pursuant to Section 11.04 and the other required payments
required under Article XI.




ARTICLE IV

SELLER’S REPRESENTATIONS AND WARRANTIES




Seller represents and warrants to Buyer the Knowledge of Seller, except with
respect to Sections 4.01 and 4.02 which shall not be limited to the Knowledge of
Seller, as follows:




4.01

Organization and Standing. Seller is a corporation, duly formed and is validly
existing, in good standing under the laws of the State of Nevada and is in good
standing as a corporation,  in all jurisdictions where the nature of its
properties or business requires it.




4.02

Authority and Binding Obligation.  Seller has the power and authority to
execute, deliver and perform its obligations under this Agreement and the
Related Agreements, as applicable. The execution, delivery, and performance of
this Agreement and of the Related Agreements by Seller have been duly authorized
by requisite corporate action; and




Each of this Agreement and the Related Agreements constitute a legal, valid and
binding obligation of Seller, enforceable against Seller in accordance with
their respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general principles of equity.




4.03

Consent: Non-Contravention




(a)

Except as otherwise set forth in Schedule 4.03(a) no consent, waiver, approval,
order, authorization or other action by or filings with any Governmental
Authority or other Person is required in connection with the execution, delivery
and performance by Seller, of this Agreement or the Related Agreements.




(b)

Except as specified in Schedule 4.03(b) neither the execution and delivery of
this Agreement or the Related Agreements by Seller, nor the consummation of the
transactions contemplated hereby or thereby will violate or conflict with or
result in the acceleration of rights, or benefits or payments under any
agreement, instrument, statute, regulation, rule, order, writ, judgment or
decree to which the Seller or its Affiliates are directly or indirectly a party
or are directly or indirectly subject.




4.04

Litigation. The Seller is unaware of any lawsuits or other proceedings pending
or threatened against or affecting Seller, the Operations or any of the Acquired
Assets by or before any Governmental Authority or third party.




4.05

Condition of Acquired Assets. The tangible Acquired Assets will be as of the
Closing Date in substantially the same condition and repair, ordinary wear and
tear excepted, as of the date of this Agreement.




4.06

Compliance with Laws. As of the date of this Agreement, Seller believes it is in
compliance with all Applicable Laws relating to the Acquired Assets.




4.07

Permits. Schedule 4.07 contains a true and complete list of Seller’s or its
Affiliates’ material Permits used in connection with the Acquired Assets or the
Operations as of the date of this Agreement.




4.08

Taxes. There are no tax liens open, pending against or, threatened against the
Acquired Assets. Seller or its Affiliates have filed tax returns relating to the
Operations and Acquired Assets that re required to be filed with respect to all
periods ending prior to the Effective Time.




4.09

Good and Marketable Title.




(a)

Schedule 1.01F contains a true and complete description of the Refinery Land.




(b)

Seller has good and marketable title to, or a valid leasehold interest in, all
of the Acquired Assets. Except for Acquired Assets sold, consumed or otherwise
disposed of in the ordinary course of business and consistent with past
practices, free and clear of any Liens, other than Permitted Encumbrances.




4.10

Actions and Proceedings No proceeding or investigation is pending or threatened
before any court, arbitrator or administrator or Governmental Authority, bureau
or agency to restrain or prohibit, or to obtain damages, a discovery order or
other relief in connection with this Agreement or any of the Related Agreements
or any material part of the transactions contemplated hereby or thereby.




ARTICLE V

BUYER’S REPRESENTATIONS AND WARRANTIES




Buyer represents and warrants to Seller to the Knowledge of Buyer, except
Sections 5.01 and 5.02 shall not be limited to the Knowledge of Buyer, as
follows:




5.01

Organization and Standing Buyer is a corporation duly organized, validly
existing in good standing under the laws of the State of Utah and is in good
standing as a corporation in all jurisdictions where the nature of its
properties or business requires it.




5.02

Authority and Binding Obligations. Buyer has the power and authority to execute,
deliver and perform its obligations under this Agreement and the Related
Agreements, as applicable. The execution, delivery, and performance of this
Agreement and of the Related Agreements by Buyer




(a)

have been duly authorized by requisite company action;




(b)

do not conflict or result in a violation or breach of or result in the
acceleration of rights, benefits or payments under the organization documents of
the Buyer.




Each of this Agreement and the related Agreements constitute a legal, valid and
binding obligation of Buyer, enforceable against Buyer in accordance with their
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general principles of equity.




5.03

No Consent Required, Non-Contravention.




(a)

No consent, waiver, approval, order, authorization or other action by or filings
with any Governmental Authority or other Person is required in connection with
the execution, delivery and performance by Buyer of this Agreement or the
Related Agreements.




(b)

Neither the execution and delivery of this Agreement or the Related Agreements
by Buyer nor the consummation of the transactions contemplated hereby will
violate or conflict with or result in the acceleration of rights, or benefits or
payments under any agreement, instrument, statute, regulation, rule, order,
writ, judgment or decree to which the Buyer or its Affiliate is directly or
indirectly a Party.




5.04

Litigation There are no lawsuits or other proceedings pending or threatened
against or affecting the Buyer by or before any Governmental Authority or third
party.




5.05

Actions and Proceedings. No proceeding or investigation is pending or threatened
before any court, arbitrator or administrator or Governmental Authority, bureau
or agency to restrain or prohibit, or to obtain damages, a discovery order or
other relief in connection with this Agreement or any of the Related Agreements
or any material part of the transactions contemplated hereby or thereby.




ARTICLE VI

CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE




The obligations of Buyer to purchase the Acquired Assets are subject to the
satisfaction of Buyer on or prior to the Closing Date, unless waived, of the
conditions set forth in this Article VI




The conditions precedent to Buyer’s obligation to close are as follows:




6.01

Deliveries.  Seller shall have delivered to Buyer all of the documents required
to be delivered pursuant to Section 3.02(a) and the Related Agreements.




6.02

Taking of Acquired Assets. In the event that prior to Closing there shall be
instituted or threatened in writing any governmental proceeding or other
governmental action, including eminent domain, condemnation or other
governmental proceeding, or there is a reasonable probability of Seller (after
Closing) losing any portion of or interest in the Acquired Assets, Seller shall
immediately notify Buyer, and Buyer, shall have the right to terminate this
Agreement within thirty (30) days from the date of such notice, by giving notice
to Seller of its election to terminate. If Buyer is not entitled to or, if
entitled, does not timely terminate this Agreement, then Seller shall assign to
Buyer at Closing any rights Seller may have to receive any payments (net of any
expenses) as a result of any such proceeding or other action.




6.03

Representations and Warranties True, Covenants and Agreements Performed. The
representations and warranties of Seller shall have been true and correct in all
material respects on the Effective Time as if made on such date. Seller shall
have performed and compiled in all material respects with all covenants and
agreements by Seller hereunder required to be performed or complied with on or
prior to the Effective Time.




ARTICLE VII

CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE




The obligations of Seller to sell, transfer, convey, and deliver or cause the
sale, transfer, conveyance and delivery of the Acquired Assets are subject to
the satisfaction of the Seller on or prior to the Closing Date, unless waived,
of the conditions set forth in this Article VII




The conditions precedent to Seller’s obligation to close are as follows:




7.01

Deliveries. Buyer shall have made the payments and delivered to Seller all of
the documents and instruments required pursuant to Section 3.02(b) or elsewhere
in this Agreement.




7.02

Representations and Warranties True; Covenants and Agreements Performed. The
representations and warranties of Buyer shall have been true and correct in all
material respects as of the date of this Agreement and shall be true and correct
in all material respects on the Effective Time as if made on such date, and
Buyer shall have performed and compiled in all material respects with all
covenants and agreements by Buyer hereunder required to be performed or complied
with on or prior to the Effective Time.




ARTICLE VIII

JOINT CONDITIONS PRECEDENT TO CLOSING OBLIGATIONS




The obligations of Buyer and Seller to close shall be subject to the
satisfaction of each Party on or prior to the Closing Date of the following
conditions:




8.01

Litigation No order of any court or order or action of any Governmental
Authority purporting to restrain or prohibit the transactions contemplated
hereby shall be in effect, and no action, suit, claim, arbitration, or
proceeding shall be pending by any Governmental Authority, and no new Applicable
Law, environmental Law, or regulation shall have been enacted or taken effect
that seeks to restrain or prohibit the transactions contemplated hereby, or that
has or reasonably could have a Material Adverse Effect upon the right of Buyer
to own, conduct or operate the Acquired Assets or the Operations, or that seeks
to subject Buyer or Seller to any penalty or material liability in connection
with this Agreement or the transactions contemplated hereby.




ARTICLE IX

COVENANTS AND AGREEMENTS OF SELLER




Seller covenants and agrees as follows:




9.01

Access; Records.




(a)

Pre-Closing Access. Seller will, and will cause its Affiliates to, afford Buyer
and its agents, consultants, and other authorized representatives full access to
the Acquired Assets, to Seller’s, Permits and other material information
requested in writing by Buyer (subject to any confidentiality agreements,
applicable legal restrictions and any applicable privileges) relating to the
Acquired Assets or the Operations, and to Seller’s or its Affiliates’ personnel,
and Seller will cause its officers and other agents to furnish or make available
to Buyer such operating data and other information with respect to the Acquired
Assets and the Operations as Buyer may from time to time reasonably request.




(b)

Post-Closing Access.  From and after the Effective Time, Seller will, and will
cause its Affiliates to, afford to Buyer and its authorized representatives
reasonable access during normal business hours to personnel and to such
properties and records that were not transferred to Buyer and, if requested,
will furnish to Buyer such additional information and cooperate with buyer in
such other respects, including the making of employees available to Buyer at
Buyer’s expense as witnesses or deponents as Buyer may reasonably request for
(a) tax or similar purposes, (b) purposes of investigating claims, or conducting
litigation or administrative proceedings with third parties or Governmental
Authorities or (c) any other proper purpose. Seller will, and will cause its
Affiliates to, keep and maintain the records to which Buyer or its
representatives may request access pursuant to this Section 9.01, such records
to be maintained for a period of (10) years from the Closing Date in the case of
environmental records and five (5) years for all other records or such longer
period as may be required by Applicable Laws, environmental Laws or reasonably
requested by Buyer, provided that if Seller desires to destroy or dispose of
such records during such period Seller will first offer in writing at least
sixty (60) days before such destruction or disposition to surrender to Buyer and
if Buyer does not accept such offer within twenty (20) days after receipt of
such offer, then Seller may take such action.




(c)

Delivery of Documents. Seller shall deliver to Buyer (in the manner reasonably
directed by Buyer in writing) on the Closing Date originals where available of
all Leases and Easements (unless the original is on file with the State of Utah
or Emery County, in which case Seller shall deliver a copy) and of all Contracts
assigned to Buyer at the Closing. Seller also shall furnish or otherwise make
available to Buyer (in the manner reasonably directed by Seller in writing)
originals or copies of all Refinery Records and Deliverable Items to the extent
in Seller’s possession or control.




(d)

Confidentiality. Any information obtained by Buyer, its employees,
representatives, consultants, attorneys, agents, lenders and other advisors
under this Section 9.01 shall be subject to provisions of Section 15.13




9.02

Consents to Assignment. Seller and buyer agree to sue or cause to be used
commercially reasonable efforts to obtain prior to Closing all consents to
assignment of the Permits (to the extent transferable), and the environmental
Permits (to the extent transferable) even though failure to obtain certain of
the consents is not a condition precedent to the Closing; provided, that neither
Party shall be obligated such consents except to pay such Party’s reasonable
expenses or to pay normal fees to governmental agencies, provided further that
Seller shall not be required to pay any consideration or suffer any financial
disadvantage to obtain such assignment.




ARTICLE X

COVENANTS AND AGREEMENTS OF BUYER




Buyer covenants and agrees as follows:




10.01

Access: Records. From and after the Effective Time, Buyer will, and will cause
its Affiliates to, afford to Seller and its authorized representatives
reasonable access during normal business hours to personnel and to such
properties and records that were transferred to Buyer.




10.01

Qualifications, Approvals, Licenses and Permits. Buyer shall proceed diligently
and in good faith and shall use commercially reasonable efforts at Buyer’s
expense to obtain all necessary United States and State of Utah Permits and
environmental Permits.




ARTICLE XI

COVENANTS AND AGREEMENTS OF BUYER AND SELLER




Buyer and Seller each covenants and agrees as follows:




11.01

Tax Allocation. Seller and Buyer shall negotiate in good faith prior to the
Closing to agree upon an allocation of the Closing Date Payment (the “Tax
Allocation “) in the form of Schedule 11.01.  If an Agreement is reached, the
Parties shall treat and report the sale and purchase of the Acquired Assets for
all federal, state and local Tax purposes in a manner consistent with the Tax
Allocation and shall not take any position on their respective Tax Returns that
is inconsistent with the Tax Allocation.




11.02

Collection of Amounts Owed to a Party. In the event any Party receives any funds
or other property that belongs to another Party then the receiving Party shall
receive and hold such funds and property in trust for the benefit of the
rightful Party and shall promptly forward such funds and property to the
Rightful Party. It is the intention of the Parties that, as between the Parties,
Seller shall be entitled to all income attributable to the operations conducted
prior to the Effective Time and Buyer shall be entitled to all income
attributable to the operations conducted prior to the Effective Time and buyer
shall be entitled to all income attributable to the operations conducted after
the Effective Time. Each Party shall pay to the other Party, promptly after
receipt thereof, any amount received by said Party from any third party with
respect to (i) rentals, fees or other revenues relating to the Operations and
attributable to the ownership period of the other Party; and (ii) products
delivered, services performed or other obligations performed by the other Party
and attributable to the ownership period of such other Party.




11.03

Title Policies.  Buyer may procure commitments or policies from a title
insurance company mutually agreeable to Seller and Buyer (the “Title Company”)
to provide owner’s title insurance policies with respect to the Refinery Land;
Seller shall execute and deliver to Buyer or the Title Company such affidavits,
certificates and other documentation as are reasonably requested to cause the
Title Company to issue title insurance policies for the Refinery Land, provided,
that, the provisions of such affidavits, certificates and documentation are
accurate and do not create any obligations to or indemnification of Seller in
addition to those set forth in this Agreement. Seller agrees to cooperate with
and assist buyer with any reasonably request in Buyer’s efforts to obtain such
title commitments or title policies. Seller agrees to reimburse Buyer an amount
equal to the title premiums for the transaction as contemplated by this
Agreement. Such reimbursement shall, at Buyer’s election, be a credit against (a
reduction of) the Closing Date Payment.




11.04

Payment of Certain Expenses Due and Payable After the Closing Date: Cooperation.




(a)

Buyer shall pay, as and when due, all emissions fees, permit fees and utility
bills due and payable after the Closing Date, and Seller shall reimburse Buyer
within thirty (30) days after invoice for any amounts under such bills
attributable to any period prior to the Effective Time.




(b)

Buyer shall file, or cause to be filed, all required reports and returns
incident to all ad valorem Taxes, real property Taxes, personal property Taxes
and similar obligations, which reports and returns are due on or after the
closing Date and shall pay or cause to be paid to the taxing authorities all
such Taxes reflected on such reports or returns even if same are for periods
prior to the Closing Date and Seller shall reimburse Buyer within thirty (30)
days after invoice for any such taxes and similar obligations that are
attributable to any period prior to the Closing Date.




(c)

Any property Taxes assessed against or pertaining to the Acquired Assets,
including the Refinery Land, for the taxable period that includes the Closing
Date shall be prorated between Buyer and Seller as of the Closing Date. In the
event the amount of any such property Tax cannot be ascertained as of the
Closing Date, then pro rations shall be made on the basis of the preceding year
and to the extent any such pro rations may be inaccurate, Seller and Buyer agree
to make such payment to the other after the tax statements have been received as
is necessary to allocate such property Taxes properly between the Parties as of
the closing Date. Buyer shall receive a credit against the Closing Date Payment
on the Closing Date for Seller’s pro rata portion of any such property Taxes
that are due and payable on or after the Closing Date. Conversely, the Closing
Date Payment shall be increased on the Closing Date for Buyer’s pro rata portion
of any such property Taxes that were due and payable prior to the Closing Date
for taxable periods that include the Closing Date. Seller shall prepare and
deliver to Buyer, no later than ten (10) days prior to the Closing Date, a
schedule identifying and pro-rating on an estimated basis all such property
Taxes.




11.05

Relationship of the Parties. Nothing in this Agreement or the related Agreements
shall be construed to create any joint venture, partnership, agency or other
similar fiduciary relationship between the parties hereto or thereto. The
Parties and their Affiliates under this Agreement and the Related Agreements are
nothing other than independent contractors for the sale or purchase of specific
property, goods or services. The Parties hereto acknowledge that, for purposes
of this Agreement and the Related Agreements, (i) none of the Parties or their
Affiliates shall be considered to be the agent, representative, employee,
master, or servant of the others for any purpose, (ii) none of the Parties or
their Affiliates have any authority, right or power to enter into a contract or
commitment, assume any obligation or make any representation or warranty on
behalf of the others (except as expressly specified in this Agreement or the
Related agreements). The Parties agree and acknowledge that except as expressly
provided herein or in the Related Agreements, none of the Parties or their
Affiliates shall owe duties, fiduciary or otherwise to the other.




11.06

Satisfaction of Conditions Precedent.  From the date of this Agreement until the
earlier of the Closing or the termination of this Agreement, each Party will use
commercially reasonable efforts to take all action and to do all things
necessary, proper, or advisable in order to consummate and make effective the
transactions contemplated by this Agreement.




ARTICLE XII

RISK OF LOSS




The risk of damage or other loss to or of the Acquired Assets shall remain with
Seller from and after the execution of this Agreement and until the Effective
Time, at which time Seller shall place Buyer in possession of the Acquired
Assets; and from and after the Effective Time, all risks of damage, destruction,
or other casualty loss to or of the Acquired Assets (to the extent not
attributable to any breaches of a representation, warranty, covenant or
agreement of Seller hereunder) shall be borne solely by Buyer.




ARTICLE XIII

COMMISSIONS AND FINDER’S FEES




Seller represents and warrants to Buyer, and Buyer represents and warrants to
Seller, that it has not engaged any broker, finder, or agent in connection with
the transactions contemplated hereunder and has not incurred any unpaid
liability to any broker, finder, or agent for any brokerage fees, finder’s fees,
or commissions with respect to such transactions; and each agrees to indemnify
the other against any claims asserted against the other for any such fees or
commissions by any Person purporting to act or to have acted for or on behalf of
the Indemnifying Party.




ARTICLE XIV

TERMINATION OF AGREEMENT




14.01

Termination of Agreement The Parties may terminate this Agreement, as provided
below;




(a)

Buyer and Seller may terminate this Agreement by mutual written consent at any
time before the Closing;




(b)

Buyer may terminate this Agreement by giving written notice to Seller at any
time before Closing if the Closing shall not have occurred on ro before June 30,
2006, or such later date as the Parties agree in writing (the “Termination
Date”);




(c)

Seller may terminate this Agreement by giving written notice to Buyer at any
time before the Closing if the Closing shall not have occurred on or before the
Termination Date;




(e)

Buyer or Seller may terminate this Agreement if any court of competent
jurisdiction or any Governmental Authority shall have issued an order, decree or
ruling or shall have taken any other action permanently enjoining, restraining
or otherwise prohibiting the transactions contemplated hereby and such order,
decree, ruling or other action shall have become final and nonappealable; or




(f)

Buyer may terminate this Agreement if the Conditions to Buyer’s Closing have not
been met prior to the Closing Date.




14.02

Effect of Termination. If any Party terminates this Agreement pursuant to
Section 14.01 hereof, all rights and obligations of the Parties with respect to
any Acquired Assets under this Agreement shall terminate without any liability
of any Party to any other Party; provided that the confidentiality provisions
contained in the provisions of Section 15.13 hereof shall survive termination.
In addition, except in the event the Termination is a result of the default by
Buyer, all Earnest Money shall be refunded by Devere Bigelow.




ARTICLE XV

MISCELLANEOUS




15.01

Entire Agreement; Amendments. This Agreement and the Related Agreements,
including their Exhibits and Schedules, and other writings referred to herein or
delivered pursuant hereto which for a part hereof, contain the entire
understanding of the Parties with respect to the subject matter hereof. There
are no restrictions, agreements, promises, warranties, covenants, or
undertakings other than those expressly set forth herein or therein. This
Agreement and the Related Agreements supersede any and all prior agreements and
understandings between the Parties with respect to the subject matter hereof.
This Agreement shall not be amended, altered, or modified except by an
instrument in writing duly executed by the Parties hereto.




15.02

Business Day Actions. No action shall be required of the Parties except on a
Business Day and in the event an action is required on a day that is not a
Business Day, such action shall be required to be performed on the next
succeeding day which is a Business Day.




15.03

Invalidity. If any provision of this Agreement is held to be illegal, invalid,
or unenforceable under any present or future laws, such provision shall be fully
severable; this Agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Agreement;
and the remaining provisions of this Agreement shall remain in full force and
effect, unaffected by the illegal, invalid or unenforceable provision or by its
severance from this Agreement. In lieu of such illegal, invalid, or
unenforceable provision, there shall be added automatically as a part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.




15.04

Joint Drafting. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this agreement shall be construed as if drafted jointly
by the Parties and no presumption of burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.




15.05

Effect of Waiver or Consent. No waiver or consent, express or implied, by any
Party to or of any breach or default by any other Party in the performance by
such other party of its obligations hereunder shall be deemed or construed to be
a consent or waiver to or of any other obligations of such other Party
hereunder. Failure on the part of a Party to exercise its rights or to complain
of any act of the other Party or to declare the other Party in default,
irrespective of how long such failure continues, shall not constitute a waiver
by such Party of its rights hereunder until the applicable statute of limitation
period has run.




15.06

Limitation on Benefits of this Agreement. No person or entity other than the
Parties hereto (or their respective successors or assigns as permitted
hereunder) is or shall be entitled to bring any action to enforce any provision
of this Agreement against either of the Parties hereto, and the covenants,
undertakings, and agreements set forth in this Agreement shall be solely for the
benefit of, and shall be enforceable only by, the Parties hereto (or their
respective successors and assigns as permitted hereunder).




15.07

Notices. All notices, demands, requests, or other communications which may be or
are required to be given, served, or sent by either Party to the other Party
pursuant to this Agreement or the Related Agreements shall be in writing and
shall be (i) mailed by first-class, registered or certified mail, return receipt
requested, postage prepaid;(ii) transmitted by hand or courier delivery; or
(iii) sent by telegram, facsimile, or telex, addressed in each  case as follows:




(i)

If to Seller:

Coyote Oil Company, Inc.

2157 Lincoln Street

Salt Lake City, Utah 84106




With a copy (which shall not constitute notice) to:




Daniel W. Jackson, Esq.

2157 Lincoln Street

Salt Lake City, Utah 84106




(ii

If to Buyer:

EcoDomaine Refining Inc.

15159 Jacinto Port Blvd.

Houston, TX 77015




With a copy (which shall not constitute notice) to:




Timothy R. Brown

Thompson & Knight LLP

333 Clay Street, Suite 3300

Houston, TX 77002




Each Party may designate by prior notice in writing a new address to which any
notice, demand, request, or communication may thereafter be so given, served, or
sent. Each notice, demand, request or communication which shall be mailed,
delivered or transmitted in the manner described above shall be deemed
sufficiently given, served, sent, and received for all purposes at such time as
delivery is refused upon actual presentation at such address (with the return
receipt, the delivery receipt, the affidavit of messenger, or the facsimile
answerback being deemed prima facie evidence of such delivery). Notwithstanding
the preceding, any notice, demand, request, or communication hereunder shall be
deemed duly given five (5) Business Days after it is sent by registered or
certified mail, return receipt requested, postage prepaid, and addressed to the
intended recipient.




15.08

Binding Effect. Subject to the provisions hereof restricting assignment, this
Agreement shall be binding upon shall inure to the benefit of the Parties hereto
and their respective successors and permitted assigns.




15.09

Additional Actions and Documents. Each of the Parties hereby agrees to take or
cause to be taken such further actions to execute, deliver and file or cause to
be executed, delivered and filed such further documents and instruments, and to
use all reasonable efforts to obtain such consents, as may be necessary or as
may be reasonably requested in order to fully effectuate the purposes, terms and
conditions of this Agreement, whether before, at or after the closing of
transactions contemplated by this Agreement provided that neither Party shall be
obligated to make payments or incur obligations to third Parties or governmental
agencies in connection therewith except to pay such Party’s reasonable expenses
or to pay normal fees to governmental agencies.




15.10

Updated/Revised Schedules.  The Schedules attached to this Agreement have been
prepared to the best of the Parties’ knowledge, information and belief. However,
each Party reserves the right to make revisions, corrections, additions or other
changes to any Schedule at any time prior to Closing, provided that any such
revisions, corrections, additions or other changes to not result in a Material
Adverse Effect on the Operations or value of the Acquired Assets.




15.11

Place of Transfer of Title and Possession.  Title to and possession of the
Acquired Assets as of the Closing shall pass to Buyer in the State of Utah.
Title to and possession of any Refinery inventory in transit as of the Closing
shall pass to Buyer at the place where it is then situated.




15.12

Choice of Law. This Agreement shall be governed by and construed in accordance
with the laws of Utah, without regard to the conflict laws of principles of
Utah, and applicable United States federal law.




15.13

Confidentiality




(a)

Each of Seller and Buyer (and their respective Affiliates) acknowledges that the
information and material, in whatever form, including this Agreement and the
Related Agreements (collectively, the “Confidential Information”) disclosed or
make available to it by, and relating to, the other (and its Affiliates) prior
to the Effective Time is confidential. Each of Seller and Buyer (and their
respective Affiliates) further agrees that it shall use commercially reasonable
efforts not to make or permit disclosure of the Confidential Information to any
Person, other than their Affiliates, officers, employees, advisers and
representatives to whom such disclosure is necessary or convenient for the
completion of the transactions contemplated by this Agreement, or any of the
Related Agreements, and except as may be required by a court of competent
jurisdiction. Each of Seller and Buyer (and their respective Affiliates) shall
appropriately notify each officer, employee, adviser and representative to whom
any such disclosure is made, that such disclosure is made in confidence and
shall be kept in confidence and not to be Used in any capacity except for the
operations of the Refinery by Buyer.




(b)

Each of Seller and Buyer (and their respective Affiliates) agrees to use
diligent efforts in accordance with customary and reasonable commercial
practice, and at least with the same degree of skill and care that it would
manifest in protection of its own confidential information, to protect the
Confidential Information.




(c)

Each of the Parties (and their respective Affiliates) agrees to notify the other
promptly, in the event that it becomes aware of the unauthorized possession or
use of the Confidential Information (or any part thereof) by any third Person,
including any of its officers, employees, advisers or representatives. Each of
Seller and buyer (and their respective Affiliates) agrees to cooperate with the
other in connection with the other’s efforts to terminate or prevent such
unauthorized possession or use of its Confidential Information. Each of Seller
and Buyer (and their respective Affiliates) shall pay the other’s reasonable
out-of-pocket expenses in so cooperating in protecting its Confidential
Information, unless the unauthorized possession or use of the Confidential
Information resulted from the willful misconduct or gross negligence of the
Party otherwise entitled to reimbursement of its expenses.




(d)

Each of Seller and Buyer (and their respective Affiliates) acknowledges that the
other will suffer injury for which the other will not have an adequate remedy at
law, in the event of a breach of the provisions of this Section 15.13 and that
the other shall be entitled to injunctive relief as is reasonably necessary to
prevent or curtail such breach, whether actual or threatened; provided that, in
no event (including a willful breach of this Agreement by Seller or Buyer,
respectively) shall Seller or Buyer (or their respective Affiliates) be
prevented from exercising all of the rights granted to it hereunder.




(e)

Seller acknowledges and agrees that, as of the Effective Time, nothing herein
shall restrict the use by Buyer and its Affiliates of the Refinery Records, the
same becoming property of Buyer as a consequence of the transactions
contemplated herein. Except for Refinery Records, Buyer shall not use the
Confidential Information with for any other purpose other than the evaluation of
the transactions contemplated hereunder.




(f)

In the event of any inconsistency between the provisions of this Section 15.13
and the confidentiality provisions of any Related Agreement, the provisions of
the Related Agreement shall control with respect to any matters addressed by
such Related Agreement.




(g)

The provisions of this Section 15.13 shall remain in force for a period of five
(5) years from the Closing Date,




(h)

At the request of Seller, Buyer shall within twenty (20) days after receiving
such request return to Seller all written Confidential Information which is not
a Refinery Record, including all photocopies of the same.




15.14

Costs and Expenses. Except as expressly provided herein, or in any Related
Agreement, each of the Parties to this Agreement, and the Related Agreements,
shall bear its own expenses incurred in connection with the negotiation,
preparation, execution and Closing of this Agreement, and the Related
Agreements, and the transactions provided for hereby and thereby.




15.15

Counterparts. This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original but which together will constitute one and the
same instrument.







(Signature Page to Follow)











507831 000002 HOUSTON 359849.10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers or representatives of Buyer and Seller as of the day
and year first above written.




SELLER:

COYOTE OIL COMPANY, INC.










By:    /s/ John Peters                      

Name:   John Peters                       

Its:   President                                




BUYER:

ECODOMAINE REFINING INC.










By:   /s/ Devere Bigelow                       

Name:   Devere Bigelow               

Title:      President                          





507831 000002 HOUSTON 359849.10